Citation Nr: 0948359	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  02-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral ankle 
stiffness and pain, to include as due to an undiagnosed 
illness, or due to a somatization disorder.

2. Entitlement to service connection for bilateral hand pain 
and swelling, to include as due to an undiagnosed illness, or 
due to a somatization disorder.

3. Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical and lumbar spine, to include as 
due to an undiagnosed illness, or due to a somatization 
disorder.

4. Entitlement to service connection for bilateral 
patellofemoral syndrome, to include as due to an undiagnosed 
illness, or due to a somatization disorder.

5. Entitlement to an initial disability rating in excess of 
10 percent for diarrhea, claimed as due to an undiagnosed 
illness.

6. Entitlement to an initial compensable rating for 
prostatorrhea (claimed as penile discharge with bowel 
movements).

7. Entitlement to an initial disability rating in excess of 
10 percent for a right shoulder rotator cuff tear (previously 
diagnosed as tendonitis).

8.  Entitlement to service connection for a somatization 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1974 to October 1975.  The Veteran served on 
active duty with the Army National Guard from September 1990 
to July 1991 and during this period of service had duty in 
the Southwest Asia theater of operations (Persian Gulf War 
service) from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the above Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims of 
entitlement to service connection for disabilities which were 
later clarified as:  bilateral ankle stiffness and pain; 
bilateral hand pain and swelling; DJD of the cervical and 
lumbar spine; and bilateral patellofemoral syndrome; all to 
include as due to an undiagnosed illness.  This matter 
further comes before the Board from a January 2004 rating 
decision which granted service connection for diarrhea and 
assigned a 10 percent disability rating, effective from April 
17, 2000.  Finally, this matter comes before the Board from a 
February 2008 RO rating decision which granted service 
connection for prostatorrhea and assigned a noncompensable (0 
percent) rating effective from April 17, 2000, and granted 
service connection for a right shoulder rotator cuff tear and 
assigned a 10 percent disability rating, effective from April 
17, 2000.

The record reflects that the service connection claims were 
previously remanded by the Board in December 2003.  Then, in 
June 2008, all of the issues on appeal were remanded by the 
Board to the AMC for further evidentiary development.  

The issues of service connection for bilateral ankle 
stiffness and pain, to include as due to an undiagnosed 
illness, or due to a somatization disorder; service 
connection for bilateral hand pain and swelling, to include 
as due to an undiagnosed illness, or due to a somatization 
disorder; service connection for DJD of the cervical and 
lumbar spine, to include as due to an undiagnosed illness, or 
due to a somatization disorder; entitlement to initial 
compensable rating for prostatorrhea (claimed as penile 
discharge with bowel movements); and entitlement to an 
initial disability rating in excess of 10 percent for a right 
shoulder rotator cuff tear (previously diagnosed as 
tendonitis) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diarrhea has been manifested by alternating 
diarrhea and constipation, up to five bowel movements a day, 
with more or less constant abdominal distress.




CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, the criteria for 
an initial 30 percent rating for diarrhea have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied relative 
to the issue decided herein by way of a letter sent to the 
Veteran in August 2008 that fully addressed the notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes that the RO sent the Veteran multiple letters, 
including in August 2008, informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim decided herein.  The 
RO has obtained VA and private treatment records for the 
Veteran.  Additionally, he has been scheduled for a VA 
examination to assess the severity of his diarrhea.  This 
examination included a review of the claims folder and a 
history obtained from the Veteran.  Examination findings were 
reported, along with diagnoses/opinions, which were supported 
in the record.  The examination report is therefore adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 310-11 (2007).  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II. Initial Rating in Excess of 10 Percent for Diarrhea

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected diarrhea has been evaluated 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319, 
(for irritable colon syndrome), under which a 10 percent 
rating is assigned for moderate disability manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating requires severe disability 
manifested by diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.

Post-service evidence, medical and lay, indicates that the 
Veteran has suffered with gastrointestinal symptoms marked by 
frequent bowel movements and diarrhea.

On VA general medical examination in November 2000, the 
Veteran gave an account of his gastrointestinal condition, 
reporting he had diarrhea two-to-four or five times each day, 
sometimes with cramping, since his Persian Gulf War service, 
but did not have such symptoms before that service.  The 
examiner found that by "diarrhea," the Veteran meant frequent 
bowel movements that were sometimes formed and sometimes 
liquid.  During clinical evaluation of the Veteran's general 
condition, the examiner did not perform a colorectal 
examination.  The diagnostic impression observed that the 
Veteran "describe[d] symptoms which are suggestive of 
irritable bowel syndrome."  The diagnostic impression noted 
that the veteran's gastrointestinal condition would be 
evaluated in the VA colorectal clinic.

On a VA colorectal examination in December 2000, the 
examination report reflects that colorectal evaluation, 
including flexible sigmoidoscopy, was performed and the 
findings were normal.  The diagnosis was chronic diarrhea of 
unknown etiology.

VA treatment records showed that during urgent care in May 
2000, the Veteran reported he had diarrhea when under stress.  
During urgent care in January 2001, he reported he had 
frequent - often five times per day - watery stools, and also 
described symptoms of what was described in the latter record 
as gastroesophageal reflux disease.

In a statement submitted in May 2002, the Veteran's wife 
reported that he dealt constantly with diarrhea.  She 
recounted that he was constantly in the restroom dealing with 
his diarrhea, and that she did not think he had ever had a 
decent bowel movement since he came back from the Gulf war, 
and that he was not like this before he went to the Gulf war.

In a March 2004 statement, the Veteran reported he was having 
constant abdominal distress as soon as he ate anything.  He 
indicated this made it hard for him to work as he had to go 
to the bathroom so much during the workday.

On VA examination in May 2005, the Veteran reported having 
diarrhea since the Gulf War, and the etiology was 
undetermined.  He took Pepto Bismol.  He reported having 
stomach cramps and then had diarrhea, reported he had about 
five bowel movements a day with no blood.  The diagnoses 
included diarrhea, unknown etiology, possibly functional 
bowel syndrome.

In a December 2006 VA treatment record, it was noted that a 
review of systems with the Veteran revealed that he had no 
diarrhea or constipation.  

On VA examination in December 2008, the Veteran reported he 
had diarrhea four to five days and then had one day of 
constipation.  He only had occasional blood if he wiped 
himself too hard.  He had four to five bowel movements a day.  
He reported he soiled his pants two to three times a week, 
but did not use any pads for this.  He reported he had 
alternate bouts of diarrhea and constipation since service.  
It was noted that in December 2002 he had a diagnosis of 
blastocystis hominis made on his stool, and this was noted to 
be an organism that is found in people with no symptoms or 
with diarrhea.  He had mild difficulties going to the toilet, 
doing chores, shopping, exercising, and had moderate 
difficulties with traveling.  He was prevented from doing 
sports and recreation.  He reported working in a factory and 
having to go to the bathroom relatively frequently, however, 
this was close to where he works.  The diagnoses included 
irritable bowel syndrome.

With regard to the specific criteria for a higher, 30 
percent, rating the Board notes that, giving the Veteran the 
benefit of the doubt, the competent evidence of record has 
shown that he has alternating diarrhea and constipation that 
has been more or less constant.  Although a VA treatment 
record showed he denied having diarrhea or constipation, on 
the VA examinations in 2005 and 2008 he reported having up to 
five bowel movements a day, and had alternating diarrhea for 
four or five days and then one day of constipation.  He also 
reported he soiled his pants two to three times a week.  
These findings, along with the recorded complaints of related 
ongoing distress, are found to more nearly resemble the 
diagnostic criteria for the highest rating of 30 percent 
assignable under these provisions (DC 7319).  38 C.F.R. 
§ 4.7.  

As noted above, a 30 percent evaluation is the maximum 
schedular evaluation available under DC 7319.  When the 
maximum schedular evaluation under the applicable Diagnostic 
Code has been assigned, as in this case, the Board must 
consider whether a higher evaluation in warranted under an 
alternative Diagnostic Code that may be applicable.  The 
Board has considered whether a higher rating may be granted 
under other DCs, including for gastritis (DC 7307), 
ulcerative colitis (DC 7323), or resection of the small 
intestine (DC 7328).  Each of these DCs allows for a rating 
in excess of 30 percent.  However, there has been no report 
or finding of a bleeding ulcer, hemorrhage, large ulcerated 
or eroded areas, interference with absorption, malnutrition, 
or weight loss, or other finding consistent with a higher 
rating under any of these DCs.  The Board has also considered 
whether any other DC might be applicable to warrant a higher 
schedular evaluation.  The Board is unable to find any other 
applicable DC that might warrant an evaluation in excess of 
30 percent.  The Veteran does not manifest partial 
obstruction of the intestinal tract, rectal prolapse or 
stricture, fecal leakage or fairly frequent involuntary bowel 
movements, hernia, or other symptoms which would warrant 
application of any DC that provides an evaluation in excess 
of 30 percent.

In addition, the Board notes that the Veteran's disability 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  In the present case, the Veteran 
reported he worked in a factory and had to go to the bathroom 
relatively frequently; he also noted that the bathroom was 
close to where he works.  Thus, marked interference with 
employment has not been alleged or shown.  Additionally, 
there is no indication the Veteran has been frequently 
hospitalized due to his diarrhea.  Therefore, referral for 
the assignment of an extraschedular disability rating is not 
warranted.

In summary, giving the Veteran the benefit of the doubt, the 
Board concludes that a 30 percent rating, but no more, is 
warranted for his service-connected diarrhea.


ORDER

A 30 percent rating is granted for diarrhea, subject to the 
laws and regulations governing the payment of monetary 
benefits. 


REMAND

1. Service Connection Issues

The record reflects that in the June 2008 remand, the Board 
noted that on the VA examination in May 2005, the examiner 
diagnosed diffuse arthralgias and myalgias, including neck 
pain, back pain, bilateral hand pain, bilateral ankle pain, 
bilateral knee pain, and right shoulder pain.  According to 
the MMPI-2 in January 2001, results were consistent with a 
fairly strong psychological component to his physical 
complaints.  X-rays of the Veteran's hands, ankles and 
cervical spine were normal.  An x-ray of the lumbosacral 
spine indicated very early degenerative disc disease (DDD) 
with marginal vertebral body spurring and preservation of 
disc space height, but was otherwise normal.  The examiner 
concluded that it was unlikely that these conditions were due 
to injuries sustained while on active duty, and opined that 
the Veteran's multiple pain complaints, diffuse arthralgias 
and myalgias, including bilateral hands, ankles, knees, neck 
and back, in the absence of physical findings to support 
these complaints, suggested the possibility of 
psychosomatization disorder.  The Board noted that although 
the May 2005 VA examiner determined that the Veteran's 
aforementioned complaints were not directly related to 
service, there was some question as to whether these 
conditions are due to a mental condition resulting from 
service, and, therefore, a remand for another VA examination 
was warranted.  

The record reflects that the Veteran underwent a VA 
examination by a psychologist in December 2008, wherein it 
was unclear whether the psychologist reviewed the Veteran's 
claims folder.  In the report, however, the VA psychologist 
diagnosed somatization disorder and depression, and opined 
that it was "at least as likely as not that the Veteran's 
somatization disorder was service connected" and that it was 
"at least as likely as not that the depressed mood was 
related to the somatization disorder".  The examiner could 
not comment on which physical health issues were the result 
of somatization and what problems were actually diagnosed 
issues.  In an April 2009 addendum, the same VA psychologist 
noted that the Veteran's claims folder was reviewed.  In the 
report, the psychologist provided a short narrative from the 
Veteran's records, and opined that it was "less likely as 
not that the [V]eteran's somatization disorder was caused by 
his military service in 1991".  

In June 2009, a VA physician reviewed the Veteran's claims 
folder, and indicated that there was a specific diagnosis for 
the Veteran's joint symptoms which was somatization disorder.  
The physician indicated that this was not a case of 
undiagnosed illnesses.  The VA physician opined that the 
Veteran's symptoms referable to his joints were related to 
his somatoform disorder, and that there were no specific 
joint pathologies related to his time in service.

In the October 2009 informal hearing presentation, the 
Veteran's representative, on behalf of the Veteran, detailed 
the VA medical reports cited above, and noted that even with 
a positive opinion that the Veteran's somatization disorder 
was related to the military, secondary disabilities could not 
be granted for this condition since service connection had 
not been granted for a somatization order.  The 
representative basically raised a claim for service 
connection for a somatization disorder, noting that VA has 
yet to adjudicate that specific issue.  

Thus, based on the Board's remand and the representative's 
informal hearing presentation, it is apparent that a claim 
for service connection for somatization disorder has been 
raised, as well as a new theory has been raised regarding 
causation of the Veteran's various joint symptoms.  In that 
regard, the claim is that the Veteran's multiple joint 
symptoms/problems are related to his somatization disorder 
which is related to service.  The Court has held that basing 
a claim for service connection on a new theory of etiology 
does not constitute a new claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  Although the Court in Ashford was 
addressing a claim that new and material evidence had been 
submitted to reopen a claim for service connection, the Board 
finds that the holding is also applicable in this matter.  
Moreover, a service connection claim includes all theories 
under which service connection may be granted.  Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  The Board, 
therefore, has rephrased the first four issues on the first 
page of the present decision to ensure that the Veteran's 
claim receives full consideration under all applicable laws.  
Further, claims related to each other in the prescribed 
degree should not be subject to piecemeal decision-making on 
appellate litigation, and the claims as a whole (including 
all theories) must be remanded for complete adjudication by 
the RO in the first instance.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA 
decisions in a piecemeal fashion").  Accordingly, because the 
AMC/RO has yet to address the claim for service connection 
for a somatization disorder and the secondary service 
connection claims related to a somatization disorder, the 
appropriate course is for the Board to remand the claims for 
readjudication, based on all theories presented.

2. Initial Ratings for Prostatorrhea and Right Shoulder 
Rotator Cuff Tear

The Board initially notes that with regard to these claims, 
the AMC did not issue an SOC (statement of the case) 
regarding these issues, as directed in the Board's June 2008 
remand.  Thus, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998) and in light of Manlincon v. West, 12 Vet. App. 238 
(1999), the Board is compelled to again remand these issues 
for issuance of an SOC.  Moreover, if additional facets of 
the prior remand can be fulfilled, and/or if their lack of 
fulfillment was not due to fault on the part of the Veteran, 
the Veteran is entitled to have this undertaken.  Stegall, 
supra.  While the Board is loath to delay this case any 
further, it simply cannot proceed in adjudicating these two 
issues.  

Although further delay of this matter is regrettable, the 
case is REMANDED for the following action:

1. Provide the Veteran all appropriate 
notice required by the VCAA, to 
specifically include notice regarding the 
claim for service connection for a 
somatization disorder and the related 
secondary service connection claims.  

2. Ensure that the Veteran has received 
adequate and appropriate notice, as 
required by the VCAA, for his claims for 
higher initial ratings for prostatorrhea 
and for a right shoulder rotator cuff 
tear.

3. Issue an SOC pertaining to the issues 
of initial increased disability ratings 
for prostatorrhea and a right rotator cuff 
tear.  Provide the Veteran and his 
representative with copies of the SOC and 
advise them as to the time limits in which 
to perfect an appeal.  See Manlincon, 
supra.

4. Adjudicate the claim for service 
connection for a somatization disorder and 
provide the Veteran his appellate rights.  
This issue should be returned to the Board 
only if a notice of disagreement is filed 
and if, after the issuance of an SOC, a 
timely substantive appeal is filed.

5. After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims for service connection 
bilateral ankle stiffness and pain, for 
bilateral hand pain and swelling, for DJD 
of the cervical and lumbar spine, and for 
bilateral patellofemoral syndrome, to 
include whether any such 
symptoms/conditions are due to an 
undiagnosed illness or due to a 
somatization disorder.  If any benefit on 
appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
issued, to include all the pertinent law 
and regulations related to the 
requirements for reopening a previously 
denied claim.  The Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


